Title: From Thomas Jefferson to Joseph Delaplaine, 29 January 1821
From: Jefferson, Thomas
To: Delaplaine, Joseph


Sir
Monticello
Jan. 29. 21.
Your favor of the 15th is recieved, as was in due time that of Oct. 11. with the poem of mr Meade, and—I did not know that I had omitte to return my thanks for it. this I hope will be kindly imputed to my increasing inability to write letters. when I gave you a written opinion on the biographical work you were engaged in, you will recollect I mentioned that it was the singular case in which I had consented to do so, and that it was for a very special reason. a desire of tranquility & aversion to place myself before the public in any form dictate this law to me, and I hope that mr Meade’s indulgence to the inertness of 77. will plead in my favor, and that with yourself he will accept with my thanks the assurance of my great respect.Th: Jefferson